DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 2, and 5-16 are pending in the application.  Claims 3 and 4 have been canceled.  Claims 1, 11, 14, and 15 have been amended by the Applicant.  Claims 1 and 15 have been further amended to correct minor informalities via Examiner’s Amendment (see below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS

In claim 1, line 9, deleted “an outer handle assembly” and inserted --the outer handle portion-- in its place

In claim 15, line 14, deleted “assembly” and inserted --portion-- in its place

NOTE: antecedent basis is provided for “an outer handle portion” in line 3 of claim 1 and in lines 2-3 of claim 15.  The Examiner’s Amendment above provides clarity and avoids ambiguity between “an outer handle portion” and “an outer handle assembly.”  Page 7, lines 29-30 of the specification provides support for this amendment: “The delivery device 10 also has a pusher catheter extending proximally from the outer handle portion 210 towards the tip assembly 100…” 

Allowable Subject Matter
Claims 1, 2, and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office Action, claim 4 was indicated allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 1 has been amended to include the limitations of claim 4 and intervening claim 3, which have both been canceled.  Claim 1 has also been amended via the Examiner’s Amendment above to correct a minor informality.  Dependent claims 11 and 14 were amended by the Applicant to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, from the previous Office Action.  Claims 2, 5-14, and 16 are dependent on claim 1, thus are also allowable over the prior art of record. 
Claim 15 was indicated allowable pending appropriate correction of a claim objection.  The Applicant appropriately corrected claim 15, as required.  Additionally, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/C.D.K/Examiner, Art Unit 3771       

/DIANE D YABUT/Primary Examiner, Art Unit 3771